I do not agree with the judgment of the majority of the Court as prepared by Mr. Justice Buford, or the theory upon which it was reached. The bill of complaint shows that the Legislature of 1925 enacted Chapter 10123, Section 2 of which regulates the sale and taking mullet from the salt waters of the State of Florida. It imposes a closed season in every county from the first day of December to the twentieth day of January, during which a penalty is imposed for violating the Act. *Page 323 
It is further shown that between the years 1925 and 1941, the Legislature has by local Act exempted every county in the State to the north of Pinellas (fifteen) from the provisions of the closed season and that now fishermen in those counties can take and sell mullet the year round, while Pinellas and the counties to the south (eight) are bound by the closed season.
It is shown that respondent is a salt water fisherman residing in Pinellas County, that normally sixty per cent of his catch is mullet which he is required to release during the closed season, that the mullet is a migratory fish and that since fishermen in counties adjacent to and to the north of Pinellas are not required to observe the closed season but may take mullet the year round, the law now imposes a condition on respondent not imposed on others engaged in the same business under like conditions which is unreasonable, arbitrary, and contrary to due process and equal protection.
This Court has recognized the mullet to be a fish that seasonably migrates along the coast. Dowling, et al., v. Hodges and Son, et al., 131 Fla. 672, 179 So. 702. It is common knowledge that the salt water fishing industry is one of the leading businesses in the coastal counties of the State at which hundreds of fishermen make their living, and that mullet is the principal product of the industry. The mullet is to the southeastern sector of the country what the cod is to the northeastern sector and the salmon is to the northwestern sector. The real fundamental difference between the Southeasterner and the New Englander is not in political and social philosophy but the difference between mullet and "tater" and cod and "tater." The school boy in the south who was not privileged *Page 324 
to imbibe his vitamins from mullet and "tater" would be as underprivileged as the school boy of New England who was not privileged to imbibe his from cod and "tater." It would be as disastrous to some industries in Florida to extract mullet from the bill of fare as it would to Boston and Beacon Hill to extract cod from the bill of fare in Massachusetts. The effect of the legislation drawn in question is to destroy the business of the Pinellas fisherman for the closed season each year or force him to go to other counties to ply his trade where he would be received as fervently as a hillbilly would be at a debutante's coming out party.
I think it would be competent for the Legislature to classify the coastal counties for the purpose of varying or staggering the closed season provided that there existed a reasonable basis for the classification and all in the same class were treated alike and all classes ultimately enjoyed similar privileges but it is not competent to impose a privilege on one class and deny it to others in the same business.
Equal protection of the law as applied to this case means that the law affecting the taking of salt water fish bears on all similarly situated alike and that all in the same situation bear the same burdens. This cannot be when the statute defining the closed season for taking mullet imposes on some of the fishermen burdens not imposed on other fishermen in reference to the subject regulated. Harper v. Galloway, 58 Fla. 255,51 So. 226; State ex rel. Spence v. Bryan, 87 Fla. 56, 99 So. 327.
The right to take fish from the salt waters of the State is one common to all and may be regulated in the interest of all but such regulations must affect all *Page 325 
alike or as near as can be and will not be permitted to discriminate as between different counties or grant exclusive rights to one county or counties that are denied to others in like situation. This is not a case where certain waters have been closed against all fishing indefinitely or for a defined season, but one the effect of which is to discriminate between those engaged in the same business without any basis for the discrimination. It also ignores the economics of the business. A fisherman builds a trade and good will from the place he sells his product. A Pinellas County fisherman limited by a closed season is placed at a decided disadvantage in this when his competitor in the next county or across the river is not so bound.
I think the writ of certiorari should be denied and the judgment appealed from affirmed.